Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This Office Action is in response to the application 16/900,504 filed on 06/12/2020.
           Claims 1- 20 have been examined and are pending in this application.

                                                          Priority 
3. Acknowledgment is made of Applicant's claim for domestic priority under 35 U.S.C. 119 (e) to Provisional Application No.: 62/860,945 filed on 06/13/2019. 

Information Disclosure Statement
4. The information disclosure statement (IDS), submitted on 01/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement being considered by the examiner.

Claim Rejections - 35 USC § 112
5.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
        The term "rack" in claims 1, 8 and 15 are used within claims is not clear which renders the claim indefinite.  The term "rack" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “rack” cannot be determined what a rack within a content delivery network is. It may be a part of a storage device, it may be a storage device where several storage devices are controlled by one server, or it may be several different server entities, e.g. like edge nodes, or nodes within a network. Also specification does not specify any technical features of the claimed rack.
       Thus, the term “rack” used in claims 1, 8 and 15 is vague and unclear and leave the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition of the subject matter of said claims unclear. As such, the scope of the claims 1, 8 and 15 cannot be determined, claim 1, 8 and 15 are indefinite. Appropriate clarification is requested.
      Regarding claims 2-7, 9-14 and 16-20, these claims fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejection.

Claim Rejections - 35 USC § 102
6.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.       Claims 1-5 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremblay et al. (US 2015/0245079 A1).
          Regarding claim 1, Tremblay teaches a method of broadcasting data streams in real-time to a plurality of viewing clients ([Fig 1, paragraph 0054, 0060] describes plurality multiple clients 102 (e.g. viewing clients)) comprising: 
        a) receiving a first data stream from a first broadcasting client to be broadcasted through a content delivery network ([Fig 2a: 120,121, Fig 2c: 106, paragraph 0020, 0058-0059] describes receiving first stream from a source such as broadcast studio and the system (e.g. Broadcasting client) to be broadcasted through a network 106 (e.g. content delivery network)), 
       wherein the content delivery network contains one or more system racks ([Fig 2c, paragraph 0068] describes a network 106 (e.g. content delivery network) includes a streaming server as in 112a, 112b, and 112c and an optimized streaming server as in 114a, 114b, and 114c (e.g. one or more system racks)), 

       b) associating and distributing the first data stream to a first channel of the media channels in a first system rack ([paragraph 0020, 0059-0060, 0063] describes associating first stream to feed channel (e.g. first channel) with a streaming server (e.g. first system rack)); 
      and c) outputting the first data stream parallelly to viewing clients of a first group ([paragraph 0056, 0059, 0068] describes access based on profile limits the outputting the first stream to a specific clients (e.g. viewing clients) groups).

     Regarding claim 2, Tremblay teaches the method, further comprising receiving the first data stream through a first input node ([paragraph 0057-0058] describes receiving first stream through a switch (e.g. a first input mode))  .

      Regarding claim 3, Tremblay teaches the method, further comprising outputting the first data stream through plural output notes ([paragraph 0059, 0084-0085] describes outputting the first stream through various interactive platform modules (e.g. output nodes)).

       Regarding claim 4, Tremblay teaches the method, further comprising transmitting the first data stream from the first channel of the first system rack to a first channel of a second system rack ([paragraph 0059, 0068-0069] describes transmitting first stream 

      Regarding claim 5, Tremblay teaches the method, further comprising transmitting the first data stream from a first relay node of the first system rack to a first relay node of the second system rack ([paragraph 0068-0070] describes transmitting first stream from elastic service module 118a of streaming server 112a (a first relay node of the first system rack) to login web service module of streaming server 112c (a first relay node of the second system rack)).

       Regarding Claim 8, Tremblay teaches a content delivery network system for distributing data streams to a plurality of viewing devices ([Fig 1, paragraph 0054, 0060] describes broadcasting system over a network (e.g. a content delivery network system) distributing streams to plurality multiple clients 102 (e.g. viewing clients)), 
      comprising: a) one or more system racks having plural media channels in each of the one or more system racks ([Fig 2c, paragraph 0068] describes a network 106 (e.g. content delivery network) includes a streaming server as in 112a, 112b, and 112c and an optimized streaming server as in 114a, 114b, and 114c (e.g. one or more system racks) [paragraph 0060, 0064] describes streaming servers 112 and 114 streams several channels and sending the live broadcast feed and the webcam feed, each feed being a channel); 

      and c) plural output nodes coupling with the at least one of the plural media channels ([paragraph 0059, 0084-0085] describes outputting the first stream feed (channel) through various interactive platform modules (e.g. output nodes)).

     Regarding claim 9, Tremblay teaches the system, further comprising a first relay node coupling with a first system rack of the one or more system racks ([paragraph 0068-0070] describes elastic service module 118a (e.g. a first relay node) connected to streaming server 112a (the first system rack)).

     Regarding claim 10, Tremblay teaches the system of claim 9, further comprising a second relay node coupling with a second system rack of the one or more system racks ([paragraph 0068-0070] describes cloud listener web service module 118b (e.g. second relay node) connected to streaming server 112b (second system rack)).

     Regarding claim 11, Tremblay teaches the system of claim 10, wherein the second relay node is configured to receive a data stream from a first relay node ([paragraph 0068-0070] describes transmitting first stream from elastic service module 118a (a first relay node) of streaming server 112a to web service module 118b (second relay node)  of streaming server 112b).

Regarding claim 12, Tremblay teaches the system of claim 11, wherein the second relay node is configured to transmit the first data stream to a first channel of the second system rack ([paragraph 0068-0070] describes transmitting first stream from web service module (second relay node) 118b (a second relay node) to a channel of streaming server 112b (the second system rack)).

     Regarding claim 13, Tremblay teaches the system of claim 12, wherein the first channel of the second system rack is configured to pass on the first data stream to plural output nodes couple with the second system rack ([paragraph 0059, 0068-0070, 0084-0085] describes a channel of streaming server 112b (the second system rack) provides first stream to various interactive platform modules (e.g. output nodes)).

     Regarding claim 14, Tremblay teaches the system of system of claim 13, wherein each of the plural output nodes couple with a viewing client of a second group ([paragraph 0060, 0068-0070] describes various interactive platform modules (e.g. output nodes) connected to various clients (e.g. a viewing client of a second group)).

     Regarding Claim 15, Tremblay teaches a content delivery network system ([Fig 1, paragraph 0054, 0060] describes broadcasting system over a network (e.g. a content delivery network system), comprising: 
    a) a first system rack having plural media channels ([Fig 2c, paragraph 0068] describes a network 106 (e.g. content delivery network) includes a streaming server as in 112a, 112b, and 112c and an optimized streaming server as in 114a, 114b, and 114c 
     b) plural input nodes coupling with the first system rack, wherein each of the input nodes couples with a corresponding channel of the plural media channels ([paragraph 0057-0058] describes receiving first stream through switches (e.g. plurality of input mode connected to streaming servers which includes channels); 
      c) a first group of one or more output nodes coupling with a first channel of the plural media channels; and d) a second group of one or more output nodes coupling with a second channel of the plural media channels ([paragraph 0059, 0068-0070, 0084-0085] describes outputting the various stream feed channels (first channel and second channel) through various interactive platform modules (e.g. first group and second group of output nodes).

     Regarding claim 16, Tremblay teaches the system of claim 15, wherein the first group of the one or more output nodes are configured to output a first data stream to a first group of viewing clients ([paragraph 0056, 0059, 0068] describes access based on profile limits the outputting the first stream to a specific clients groups (e.g. first group of viewing clients)).

    Regarding claim 17, Tremblay teaches the system of claim 16, wherein the second group of the one or more output nodes are configured to output a second data stream to a second group of viewing clients, wherein the first data stream and the second data 

      Regarding claim 18, Tremblay teaches the system of claim 15, further comprising a second system rack coupling with the first system rack ([Fig 2c, paragraph 0068] describes a network 106 (e.g. content delivery network) includes a streaming server as in 112a, 112b, and 112c and an optimized streaming server as in 114a, 114b, and 114c (e.g. one or more system racks) [paragraph 0060, 0064] describes streaming server 112a is connected to streaming server 112b (second system rack)). 

      Regarding claim 19, Tremblay teaches the system of claim 18, wherein the first system rack contains a first relay node and the second system rack contains a second relay node, wherein the first relay node and the second relay node are configured to transmit data streams between the first system rack and the second system rack 
([paragraph 0068-0070] describes elastic service module 118a (e.g. a first relay node) connected to streaming server 112a (the first system rack) and cloud listener web service module 118b (e.g. second relay node) connected to streaming server 112b (second system rack) and elastic service module 118a (e.g. a first relay node) transmitting streaming data to cloud listener web service module 118b (e.g. second relay node)).
Regarding claim 20, Tremblay teaches the system of claim 18, wherein the first system rack and the second system rack are parallelly broadcast data streams to viewing clients of different groups ([paragraph 0056, 0059, 0068-0070] describes streaming server 112a and streaming server 112b (second system rack) transmitting various streaming data simultaneously to various different clients (e.g. viewing clients of different groups)).


Claim Rejections - 35 USC § 103
9.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al. (US 2015/0245079 A1); and further in view of Ghosal et al. (2017/0142450 A1).
        Regarding claim 6, Tremblay fails to teach the method, further comprising transmitting a second data stream from a second broadcasting client through a second input node to a second channel of the media channels in a first system rack.
        However, Ghosal teaches the method, further comprising transmitting a second data stream from a second broadcasting client through a second input node to a second channel of the media channels in a first system rack ([paragraph 0030, 0034] describes multiple broadcasters (e.g. first broadcasting client, second or another broadcasting client) and  host API components (e.g. first input node, second or another input node) across multiple subsystems (e.g. first system rack, second system rack) [paragraph 0030-0034] describes transmitting another video stream (e.g. a second data stream) from another broadcaster (e.g. a second broadcasting client) through another host API component (e.g. a second input node) to second feed (e.g. second channel) in a subsystem (e.g. a first system rack)).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Tremblay to include transmitting a second data stream from a second broadcasting client through a second input node to a second channel in a first system rack as taught by Ghosal. One of ordinary skill in the art would be motivated to utilize the teachings of Tremblay in the Ghosal system in order to enable a video broadcaster to be redirected to its closest input node before being delivered to the clients ([paragraph 0017] in Ghosal).
Regarding claim 7, Tremblay fails to teach the method, further, further comprising transmitting a third data stream from a third broadcasting client through a third input node to a first channel of media channels in a second system rack.
       However, Ghosal teaches the method, further comprising transmitting a third data stream from a third broadcasting client through a third input node to a first channel of media channels in a second system rack ([paragraph 0030, 0034] describes multiple broadcasters (e.g. first broadcasting client, second or another broadcasting client) and  host API components (e.g. first input node, second or another input node) across multiple subsystems (e.g. first system rack, second system rack) [paragraph 0030-0034] describes transmitting various video stream (e.g. a third data stream) from any broadcaster (e.g. a third broadcasting client) through any host API component (e.g. a third input node) to a feed (e.g. first channel) in another subsystem (e.g. a second system rack)).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Tremblay to include transmitting a third data stream from a third broadcasting client through a third input node to a first channel in a second system rack as taught by Ghosal. One of ordinary skill in the art would be motivated to utilize the teachings of Tremblay in the Ghosal system in order to enable a video broadcaster to be redirected to its closest input node before being delivered to the clients ([paragraph 0017] in Ghosal).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Garden et al., US 2015/0375112 A1 1, a system rack with many video and gaming services and a video render mode for outputting video data streams.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459